Citation Nr: 1227513	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-43 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for tension headaches with passive aggressive personality features.


REPRESENTATION

Veteran represented by:	Carl Pittman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.  

In April 2012, the Veteran presented testimony before the undersigned at a videoconference hearing.  A copy of the transcript has been associated with the claims folder.

The Board observes that subsequent to the initial adjudication of the Veteran's headache disorder claim, the Veteran submitted a transcript of an Administrative Board Proceeding dated May 2, 1965 pertaining to his discharge from active duty for unfitness.  Notably, the Administrative Board Proceeding references symptomatology associated with the Veteran's headache disorder claim.  Specifically, the hearing transcript documents the Veteran's in-service complaints of headaches as well as treatment in February 1965 for vomiting, disorientation, headache, and dizziness associated with drug use.  See the May 1965 Administration Board Proceeding transcript, pgs. 30-43, 70, 94, 98, and 101.      

Under 38 C.F.R. § 3.156(c)(1) (2011), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ... (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."  The Board finds that the May 1965 Administrative Board Proceeding transcript is clearly relevant and of probative value to the Veteran's tension headaches claim, as it demonstrates in-service complaints of and treatment for headaches.  The Board will therefore reconsider the Veteran's claim and is recharacterizing the issue on appeal as entitlement to service connection for tension headaches with passive aggressive personality features pursuant to 38 C.F.R. § 3.156(c).  

The Board observes that a March 2010 rating decision denied the Veteran's claim of entitlement to service connection for bipolar disorder.  As evidenced by the claims folder, although the Veteran filed a timely notice of disagreement after receiving notice of the March 2010 rating decision, he did not complete his appeal with the filing of a substantive appeal [VA Form 9 or similar] following the issuance of a statement of the case dated in January 2012.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for tension headaches with passive aggressive personality features must be remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed tension headaches as a result of his military service, to include military cross training.  See, e.g., the April 2012 Board hearing transcript, pgs. 3-7, 13.  Pertinently, his April 1965 separation examination documents his complaints of periodic tension headaches associated with dizziness and nightmares.  At that time, he was diagnosed with a character disorder, passive-aggressive type.  A psychiatric evaluation conducted in April 1965 documented the Veteran's passive-aggressive disorder which was also noted during a March 1965 psychiatric evaluation.  Moreover, as indicated above, the Veteran received treatment in February 1965 for vomiting and disorientation associated with drug use.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for tension headaches.  

There is no opinion of record as to whether the Veteran's current tension headaches are related to his military service.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

During the above-referenced videoconference hearing in April 2012, the Veteran discussed his tension headaches and claimed that his symptoms had persisted since service.  He also indicated that he had undergone treatment at a VA outpatient clinic for his headaches from 1978 to 1994.  See the April 2012 Board hearing transcript, pgs. 18-20, 28.  Although VA treatment records from September 1978 and September 1988 are of record, the remainder of VA treatment records during this period are absent from the claims folder.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his tension headaches since service.  After obtaining proper authorization, the RO should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

The RO should also request any VA treatment records dated from 1978 to 1994 pertaining to the Veteran's tension headaches with passive aggressive personality features.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.
  
2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his tension headaches.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current disability manifested by tension headaches.

b)  If a disability manifested by tension headaches is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his complaints of tension headaches in April 1965 as well as his military cross training.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



